    Case 1:03-cv-09917-LAP-KNF Document 255 Filed 01/28/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                 Plaintiffs,
                                            No. 03-CV-9917 (LAP)
         -against-
                                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     For the reasons discussed at the conference held on January

28, 2021, Plaintiffs’ motion seeking the appointment of a

special master [dkt. no. 243] is GRANTED.        No later than

February 18, 2021, the parties shall confer and report by letter

(1) possible candidates for appointment and (2) proposals for

the scope of authority to be exercised by the special master.

SO ORDERED.

Dated:   January 28, 2021
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
